DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim(s) 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Tribble et al (US 2010/0094653) in view of Flower (US 2009/0285762), teaches a work station for use in a system for medical dose preparation management, the work station comprising: an imaging device having an imaging field encompassing a medical dose preparation staging region, the imaging device being operable to output digital image data of the imaging field including the medical dose preparation staging region; a processor in operative communication with the imaging device to receive the digital image data of the imaging field; a display in operative communication with the processor to receive the digital image data of the imaging field and display a corresponding image of the imaging field, wherein the processor is operable to process the digital image data to identify at least one region of interest within the imaging field corresponding to at least one medication receptacle disposed in the medical dose preparation staging region; a user control device in operative communication with the processor to initiate the capture of medical dose preparation image data from the displayed digital image data, wherein the medical dose preparation image data includes image data corresponding to at least a portion of the region of interest that is visually differentiated in relation to said corresponding image on the display, and that excludes other image data corresponding with another portion of the imaging field; and a memory in operative communication with the processor to receive and store the medical dose preparation image data. The closest prior art does not teach wherein the processor is operable and ;  wherein the region of interest is visually differentiated in relation to said corresponding image on the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/
Primary Examiner, Art Unit 2487